This cause
is pending before the court as an appeal from the Court of Appeals for Franklin County. On November 30,1994, a joint stipulation for extension of time for filing appellant’s brief was filed giving appellant until December 20,1994, to file a merit brief. It appears from the records of this court that appellant has not filed a merit brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.